Statutory claim suit. It is true of course that the only issue for the jury to try was whether the property claimed was the property of the defendant in the writ and liable to its satisfaction; that claimant, by interposing her claim, admitted in legal effect the existence of plaintiff's debt and the levy for the collection of the same (Schloss v. Inman, 129 Ala. 424,30 So. 667), and that the question put by the claimant to the witness Pope on cross-examination in regard to the date of the debt for which plaintiff had recovered judgment seemed to evince a disposition to inquire into the foundation of the plaintiff's judgment; but all this, as a basis of error, is answered by the fact that plaintiff made no objection to the question. A statement by counsel that plaintiff had a judgment, and that execution had issued on it, was not an objection taking the ground that the question offended *Page 170 
against the principles stated above, and the court's direction to the witness to answer the question, on the asking of which counsel made the statement and which was in fact the only question answered, cannot be held for reversible error.
Since the goods in dispute were very clearly intended for use and sale in the business conducted by claimant, the court thinks there was no error in allowing claimant to adduce evidence of some circumstances which tended to show her ownership of the business.
The charge was properly refused. In view of the proof that claimant owned the business conducted by her and that the goods in controversy were bought for use and sale in the business, the charge had a tendency to confuse and mislead the jury to the belief that the evidence going to sustain the proposition of claimant's ownership of the business was of no account in the case. It was for this reason refused, without error.
Affirmed.
ANDERSON, C. J., and McCLELLAN and GARDNER, JJ., concur.